USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: .

DATE FILED:

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SHIQIANG GAO, on his own behalf and on
behalf of others similarly situated, and
JIANMIN PENG,

Plaintiffs, 1:18-cv-06439 (ALC)
-against- ORDER

UMI SUSHI, INC., ET AL.,

 

Defendants.

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff Shiqiang Gao and Jianmin Peng (collectively, the “Plaintiffs”) bring this action,
alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 210 and the New
York Labor Law (“NYLL”), N.Y.L.L. § 198(1-a). Before the court is Plaintiffs’ objection to
Magistrate Judge Netburn’s October 31, 2019 ruling, awarding Defendants Umi Suhi, Luo Kun
Zheng, Sumiati Ong, and Ai Zhen Zheng (collectively, the “Defendants’’) attorney’s fees for the
cost of Defendants’ October 4, 2019 motion for discovery sanctions. See ECF No. 58. After
careful consideration, Plaintiffs’ motion is DENIED.

BACKGROUND

Plaintiffs commenced this action on July 7, 2018. On September 25, 2018, Judge Netburn
entered a Civil Case Management Plan & Scheduling Order, which stated “[al]ll fact disvoery
shall be completed by Friday, February 1, 2019.” ECF No. 18. Plaintiffs were served with a
Notice of Deposition on December 11, 2018. Pls.’ Ex. 1 at 1. After motion practice and
extension requests, the Parties agreed to a deposition date for Plaintiffs on August 15, 2019.
Defs.’ Ex. 1 at 6. On August 13, 2019, Plaintiffs’ counsel emailed Defendants, indicating that

Plaintiffs were no longer available for a deposition on August 15, 2019 and instead were

 

 

 
available on August 20, 2019. Defs.’ Ex. 1 at 8. In further correspondence on August 14, 2019,
Plaintiffs’ counsel indicated that Plaintiff Gao necessitated a deposition via video because he had
previously relocated to China. Defs.’ Ex. 1 at 10. Defendants did not consent to this request and
as a result, on August 19, 2019, Plaintiffs filed a letter requesting a discovery extension and
permission to conduct the deposition by video. See ECF No. 48. Judge Netburn granted these
requests on August 23, 2019, extending the discovery deadline to September 16, 2019. ECF No.
50. In addition, Judge Netburn ordered that Plaintiffs cover the expenses associated with
conducting the deposition by video “as a sanction for Plaintiff's unjustified delay in brining
[Gao’s location] to the Court’s attention.” Jd.

The Parties then agreed that Gao’s deposition would occur on September 16, 2019. Defs.’
Ex. 4. On September 12, 2019, Plaintiffs indicated that Gao was unavailable to travel to Hong
Kong for the deposition due to political unrest and consequently, requested a seven day
extension. Defs.’ Ex. 6. Plaintiffs did not explain why the deposition had to occur in Hong Kong.
Defs.’ Ex. 6. In response, at 3:04 p.m. on September 13, 2019, Defendants sought confirmation
that Gao would be produced for the deposition as scheduled. Defs.’ Ex. 7. A couple hours later,
at 5:44 p.m. Plaintiffs confirmed that Gao would in fact be produced. Defs,’ Ex. 8.
Unfortunately, however, due to the timing of Plaintiffs’ confirmation, Defendants were unable to
schedule a court reporter.

On September 14, 2019, Defendants filed a motion for discovery sanctions against
Plaintiffs requesting that the Court preclude Gao from testifying and dismiss the Complaint. See
ECF No. 51. Judge Netburn granted in part and denied in part Defendants’ motion, ordering
Plaintiffs “to pay the reasonable attorney’s fees and costs that Defendants incurred in filing their

September 14" motion for sanctions.” ECF No. 55 at 3. Plaintiffs objected to Judge Netburn’s

 

 
imposition of sanctions on October 18, 2019, arguing that Defendants unnecessarily cancelled
the September 16" deposition.
LEGAL STANDARD

When presented with objections to an order issued by a magistrate judge concerning a
nondispositive matter, including discovery orders, the Court “shall modify or set aside any
portion of the magistrate judge’s order found to be clearly erroneous or contrary to law.” Fed. R.
Civ. P, 72(a); see also 28 U.S.C. § 636(b)(1)(A). The magistrate judge’s findings may be
considered “clearly erroneous” when “on the entire evidence, the district court is left with the
definite and firm conviction that a mistake has been committed.” Easley v. Cromartie, 532 U.S.
234, 243 (2001) (quoting United States v. United States Gypsum Co., 333 U.S. 364, 395
(1948)) (internal quotation marks omitted). An order is “contrary to law” when it “fails to apply
or misapplies relevant statutes, case law or rules of procedure.” Thompson v. Keane, No. 95 Civ,
2442, 1996 WL 229887, at *1 (S.D.N.Y. May 6, 1996) (quoting Securities and Exchange
Comm'n v. Thrasher, No. 92 Civ. 6987, 1995 WL 456402 at *12 (S.D.N.Y. Aug. 2,
1995)) (internal quotation marks omitted).

A magistrate judge has broad discretion to manage discovery disputes. See Auto. Club of
New York, Inc. v. The Port Auth. of New York & New Jersey, No. 11 Civ. 6746, 2015 WL
3404111, at *2 (S.D.N.Y. May 27, 2015) (“A magistrate judge’s resolution of a discovery
dispute deserves substantial deference”) (internal quotation marks and citations omitted).
Therefore, “[a] party seeking to overturn a discovery order bears a heavy burden.” AP Links,
LLC y. Global Golf, Inc., No. 08 Civ. 1730, 2011 WL 888261, at *4 (E.D.N.Y. Mar 14,
2011) (internal citations omitted).

DISCUSSION

 

 
Pursuant to Rule 37(b)(2), the Court may issue “any just orders” when a party fails to
comply with a discovery order. Fed. R. Civ. P. 37(b)(2)(A). “Instead of or in addition to the
orders [outlined in Rule 37(b)(2)], the court must order the disobedient party, the attorney
advising that party, or both to pay the reasonable expenses, including attorney’s fees, caused by
the failure, unless the failure was substantially justified or other circumstances make an award of
expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C). “[I]mposition of Rule 37(b) sanctions for failure to
comply with discovery demands must be weighed in light of the full record.” Shasgus v. Janssen,
L.P., No. O8CV180A, 2009 U.S. Dist. LEXIS 79156, at *6 (W.D.N.Y. Aug. 13, 2009)

(quoting Cine Forty-Second Street Theatre Corp. v. Allied Artists Pictures, 602 F.2d 1062, 1068
(2d Cir. 1979)). Furthermore, the “Court has wide discretion to impose sanctions and determine
the type of sanction to be imposed under Rule 37(b).” Jd. (citing See Reilly v. NatWest Markets
Group Inc., 181 F.3d 253, 267 (2d Cir. 1999), cert. denied, 528 U.S. 1119, 120 S. Ct. 940, 145 L.
Ed. 2d 818 (2000)).

In this case, Judge Netburn issued an order on August 23, 2019, requiring that “[t]he
deadline to complete all discovery [be] extended until Monday, September 16, 2019, for the
limited purpose of deposing Plaintiff Shiqiang Gao by video.” ECF No, 50 at 2. The Court finds
that this Order clearly and unambiguously set forth the deadline for Gao’s deposition.
Furthermore, the Court finds Plaintiffs’ reasoning for not complying with the Judge Netburn’s
Order unpersuasive, As Judge Netburn noted, Plaintiffs had over three weeks to schedule and
address logistical issues related to Gao’s deposition being taken abroad. Plaintiffs however
waited until September 12, 2019, only four days before the deposition, to coordinate Gao’s
deposition being taken in Hong Kong, which required him to travel by plane. Plaintiffs’ delay in

coordinating the logistics of the deposition therefore was not reasonably diligent.

 
CONCLUSION
For the reasons set forth above, the Court finds that Judge Netburn’s decision was neither
contrary to the law nor clearly erroneous. Accordingly, Plaintiffs’ motion is DENIED. The

Parties are hereby ORDERED to adhere to the following briefing schedule:

Motion for Summary Judgement: February 21, 2020
Opposition to Motion: March 23, 2020
Reply: April 6, 2020

SO ORDERED.

    

Dated: January 21, 2020
New York, New York ANDREW L. CARTER, JR.

United States District Judge

 

 
